Appellant's claim fell outside the narrow scope of claims
                          permissible. Failure to specify the minimum term does not render the
                          sentence illegal nor does it implicate the jurisdiction of the district court.
                          Further, failure to specify the minimum term for parole eligibility is not a
                          mistake about the defendant's criminal record. Thus, the district court did
                          not err in denying the motion.
                                                        However, we note NRS 176.105(1)(c) requires the judgment of
                          conviction to set forth the term of imprisonment and a reference to the
                          applicable provision of the statute if necessary to determine parole
                          eligibility, and failure to specify a parole eligibility may be a clerical error
                          susceptible to correction at any time. NRS 176.565. Here, the judgment of
                          conviction set forth the term of imprisonment, life, but did not specify the
                          minimum parole eligibility term or reference a specific subsection of NRS
                          200.366. A review of the record, including the information and the verdict
                          forms, indicates that the offenses in this case involved sexual assault with
                          a deadly weapon, without any allegation of substantial bodily harm. 2
                          Thus, the minimum parole eligibility term for the offenses committed on
                          or about January 21, 1993, was a term of five years for each sexual
                          assault, with an equal and consecutive term of five years for each deadly
                          weapon enhancement, the terms for each count ordered to be served
                          consecutively. See 1991 Nev. Stat., ch. 250, § 1, at 612-13 (NRS
                          200.366(2)(b)(1)); 1991 Nev. Stat., ch. 403, § 6, at 1059 (NRS 193.165(1)).
                          Because the district court has the authority to correct a clerical error at
                          any time, we direct the district court to enter a corrected judgment of
                          conviction, nunc pro tunc to the original sentencing date, setting forth the


                                 In opposing the motion, the State asserts that the offenses involved
                                         2
                          substantial bodily harm to the victim, but the information and verdicts do
                          not support this assertion.
SUPREME COURT
        OF
     NEVADA
                                                                               2
(0) 1947A


                •-:T,P1 I r: .116S*11-77.7L.W.7.1;-7::_rn. ,Wvierk;
                  -                                                                      'WAW/IZMLTEgt*VMEBVEPEMfz'W. 7P_:;
                                                                                   vfEtrAL                                    7-1
                corrected sentences for counts 2, 3, and 4, as follows: (1) for count 2, a
                term of life with the possibility of parole after 5 years, with an equal and
                consecutive term of life with the possibility of parole after 5 years, to be
                served consecutively to count 1; (2) for count 3, a term of life with the
                possibility of parole after 5 years, with an equal and consecutive term of
                life with the possibility of parole after 5 years, to be served consecutively
                to count 2; and (3) for count 4, a term of life with the possibility of parole
                after 5 years, with an equal and consecutive term of life with the
                possibility of parole after 5 years, to be served consecutively to count 3• 3
                The district court shall further correct the statutory reference to NRS
                200.366(2)(b). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED and
                direct the district court to CORRECT the judgment of conviction as set
                forth above.

                                                                          J.




                cc:   Hon. Elissa F. Cadish, District Judge
                      Curtis Lundy Downing
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      3 The   sentences for counts 1 and 5 do not require correction.
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A